                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JULIE GORENC, KARA WINKLER, and
MIDWIFE PARTNERS IN WOMEN’S
WELLNESS, LLC,

               Plaintiffs,

v.
                                                              Case No. 18-2403-DDC-JPO
JOANN KLAASSEN, RN, MN, JD, in her official
capacity as the President of THE KANSAS
STATE BOARD OF NURSING, et al.,

            Defendants.
_____________________________________________

                                  MEMORANDUM & ORDER

       Before the court is defendants Adventist Health Mid-America, Inc. (“Adventist”) and

Susan Dahlin, Kathy Gaumer, Laura McMurray, and Lisa Pazdernik’s (collectively the

“Laborists”) Motion to Dismiss (Doc. 15). The court concludes plaintiffs cannot advance a 42

U.S.C. § 1983 claim because the Laborists and Adventist are not state actors. And, the court

exercises its discretion to decline supplemental jurisdiction over plaintiffs’ state law claims

against the Laborists and Adventist. The court thus grants the Motion to Dismiss (Doc. 15).

I.     Background

       The court derives the following factual allegations from plaintiffs’ Complaint (Doc. 1).

Plaintiffs are midwives and hold active advanced practice registered nurse (“APRN”) licenses

issued by the Kansas State Board of Nursing (“KSBN”). Doc. 1 at 3 (Compl. ¶¶ 7–8). Under

Kansas law, the KSBN is tasked with adopting standards, regulations, and professional

requirements for APRNs. Kan. Stat. Ann. § 65-1130. Under regulations adopted by the KSBN,
APRNs must collaborate with a medical provider to treat patients. Doc. 1 at 7 (Compl. ¶ 36)

(citing Kan. Admin. Regs. § 60-11-101(a)).1

        Adventist is a Kansas corporation who owns and operates Shawnee Mission Medical

Center Health (“SMMCH”). Id. at 4 (Compl. ¶ 12). Sometime in 2016, plaintiffs entered into a

Collaborative Practice Agreement (“CPA”) with Dr. Janetta Proverbs, permitting plaintiffs

delivery privileges at SMMCH. Id. at 5 (Compl. ¶¶ 21–25). In late 2017 or early 2018,

Dr. Proverbs informed plaintiffs that she would terminate the CPA, effective February 2018. Id.

(Compl. ¶¶ 23–25).

        Without a CPA with a physician employed or holding privileges at SMMCH, plaintiffs

could not attend the deliveries of their clients at SMMCH. Plaintiffs sought a CPA with each of

the Laborists, all of whom were Obstetrician/Gynecologists employed by SMMCH. Id. at 4–5

(Compl. ¶¶ 13–16, 26). The chief medical officer at SMMCH informed plaintiffs that each of

the Laborists had refused to enter into a CPA with plaintiffs. Id. at 6 (Compl. ¶¶ 29–30).

Plaintiffs suggest the Laborists would not enter a CPA because (1) entering into a CPA would

conflict with the Laborists “financial self-interest,” given that plaintiffs and the Laborists serve




1
        In pertinent part, the regulation provides:

        (a) Each “advanced practice registered nurse” (APRN), as defined by [Kan. Stat. Ann.] 65-1113 and
        amendments thereto, shall function in an expanded role to provide primary, secondary, and tertiary
        heath care in the APRN’s role of advanced practice. Each APRN shall be authorized to make
        independent decisions about advanced practice nursing needs of families, patients, and clients and
        medical decisions based on the authorization for collaborative practice with one or more physicians.
        This regulation shall not be deemed to require the immediate and physical presence of the physician
        when care is given by an APRN. Each APRN shall be directly accountable and responsible to the
        consumer.

        (b) “Authorization for collaborative practice” shall mean that an APRN is authorized to develop and
        manage the medical plan of care for patients or clients based upon an agreement developed jointly
        and signed by the APRN and one or more physicians. Each APRN and physician shall jointly review
        the authorization for collaborative practice annually. . . .

Kan. Admin. Regs. § 60-11-101(a), (b).

                                                         2
the same, or at least similar, clientele; and (2) a CPA would have placed “time and energy”

burdens on the Laborists. Id. at 9 (Compl. ¶¶ 51–53).

       Plaintiffs allege Adventist adopted policies making it “burdensome on physicians” to

enter into CPAs with APRNs such as plaintiffs. Id. at 6 (Compl. ¶ 31). Plaintiffs’ Complaint

accuses Adventist of “creat[ing] policies harming nurse-midwives” and “refus[ing] to create a

policy or directive encouraging or mandating the Laborists—or any other physicians—grant a

CPA.” Id. (Compl. ¶ 32). Plaintiffs contend the policies enacted by Adventist, as well as the

Laborists’ refusal to enter into a CPA, deprived plaintiffs of “Constitutionally protected liberty

and property interests” and caused them to miss 25 deliveries at SMMCH. Id. at 15–16 (Compl.

¶¶ 87–88).

       Plaintiffs’ Complaint includes two claims against Adventist and three claims against the

Laborists. Count III alleges a 42 U.S.C. § 1983 claim against both the Laborists and Adventist.

In this claim, plaintiffs contend the Laborists “willfully and maliciously deprived Plaintiffs of

their liberty and property interests in practicing their chosen profession and in their freedom of

contract.” Id. at 23 (Compl. ¶ 130). And, plaintiffs contend, Adventist “exercise[ed] control and

influence” over the Laborists’ decisions to not enter into a CPA with plaintiffs. Id. at 24 (Compl.

¶ 131). Count IV advances a state law claim for tortious interference with a contract against the

Laborists based on plaintiffs’ inability to perform contracts with their clients after they lost

delivery privileges at SMMCH. Id. at 25–27 (Compl. ¶¶ 143–53). Count V makes a state law

claim for tortious interference with a business expectancy against the Laborists and Adventist

because these defendants, when they refused to enter into a CPA with plaintiffs, allegedly

restricted the growth of plaintiffs’ midwifery practice. Id. at 27–28 (Compl. ¶¶ 154–65).




                                                  3
       The Laborists and Adventist moved under Federal Rule of Civil Procedure 12(b)(6) to

dismiss plaintiffs’ claims. Doc. 15; Doc. 16 at 4–5. On the § 1983 claim, the Laborists and

Adventist argue that (1) the Complaint fails to identify a federally protected right because none

of their actions deprived plaintiffs of the opportunity to practice midwifery at hospitals other than

SMMCH; (2) they are not state actors; and (3) if they are state actors, they are entitled to

qualified immunity. Doc. 16 at 5–18. The Laborists and Adventist also argue that if the court

dismisses the § 1983 claim, it could decline supplemental jurisdiction over the state law claims

asserted in Counts IV and V. Id. at 18–19. But, if the court were to reach the merits of the state

law claims, they argue plaintiffs’ Complaint fails to allege facts capable of supporting a

reasonable finding that the Laborists and Adventist acted maliciously or unjustifiably by refusing

to enter into a CPA with plaintiffs.

       Plaintiffs’ Response primarily contends that it is unfair to allow a group of physicians—

here, Obstetricians and Gynecologists—to exercise power to preclude midwives from practicing

at a hospital of the midwives’ choice. See Doc. 24 at 3–4 (“If no CPA is formed under the

current rules, Adventist saves money and hassle, but Plaintiffs lose their legal rights and

privileges. This is not equitable, fair or voluntary for Plaintiffs.”), 9 (“However, each [Laborist]

has their own state-issued license, and Adventist objects to the possibility that Adventist could be

compelled to act based on Plaintiffs’ financial interests. Clearly, Adventist understands the

importance of prohibiting States from compelling one person to act based purely on the financial

interests of another. Adventist should have realized that it would be wrong for them to do to

others what they do not want done to them.” (footnote omitted)). Plaintiffs contend this is so

because physicians, such as the Laborists, can treat pregnant women without entering into a




                                                  4
CPA. Plaintiffs also argue the Laborists and Adventist, by restricting plaintiffs’ ability to use

their APRN licenses—have taken on the role of Kansas legislators.

II.     Standard of Review

        When considering a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the court must assume that the factual allegations in the complaint are true. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). But this requirement does not extend to every assertion made in a

complaint. The court is “‘not bound to accept as true a legal conclusion couched as a factual

allegation.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice” to state a claim for relief. Bixler v. Foster, 596 F.3d 751, 756 (10th Cir. 2010) (quoting

Iqbal, 556 U.S. at 678). Also, the complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555 (citations omitted).

        To survive a motion to dismiss under Rule 12(b)(6), a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Iqbal,

556 U.S. at 679 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

        The court also will grant a motion to dismiss if an issue of law is dispositive. Neitzke v.

Williams, 490 U.S. 319, 326 (1989). And “if as a matter of law ‘it is clear that no relief could be

granted under any set of facts that could be proved consistent with the allegations,’ a claim must

be dismissed, without regard to whether it is based on an outlandish legal theory or on a close but



                                                   5
ultimately unavailing one.” Id. at 327 (quoting Hishon v. King & Spalding, 467 U.S. 69, 73

(1984)).

III.   Discussion

       A.      Count III: § 1983 Claim

       “A person acting under color of state law who ‘subjects, or causes to be subjected, any

citizen of the United States . . . to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured.’” Marin v. King, 720 F. App’x

923, 934 (10th Cir. 2018) (quoting 42 U.S.C. § 1983). To state a viable § 1983 claim upon

which relief may be granted, plaintiffs must allege facts supporting two elements: (1) that

plaintiffs “have been deprived of a right secured by the Constitution and the laws of the United

States” and (2) “that defendants deprived them of this right acting under color of any statute of

the state.” Johnson v. Rodrigues, 293 F.3d 1196, 1202 (10th Cir. 2002) (brackets omitted)

(quoting Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978)). Failing to allege facts capable

of sustaining either element dooms a § 1983 claim. Id. A court, when resolving a dispositive

motion, need not determine if plaintiffs were deprived of a recognized right before it evaluates

whether the alleged deprivation occurred under color of state law. See id. (assuming plaintiffs

had satisfied the first element and focusing analysis on whether defendants were state actors).

The court proceeds to the question whether the Laborists and Adventist acted under color of state

law.

       “The traditional definition of acting under color of state law requires that the defendant in

a 42 U.S.C. § 1983 action have exercised power possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority of state law.” Marin, 720 F.

App’x at 934 (quoting West v. Atkins, 487 U.S. 42, 49 (1988)). “Liability under § 1983 can



                                                  6
extend beyond officers employed by the state as ‘private persons, jointly engaged with state

officials in the prohibited action, are acting “under color” of law for purposes of § 1983.’” Id.

(brackets omitted) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970)). Likewise,

“[p]rivate individuals and entities may be deemed state actors . . . if they have ‘acted together

with or have obtained significant aid from state officials, or if their conduct is otherwise

chargeable to the state.’” Johnson, 293 F.3d at 1202 (brackets omitted) (quoting Lugar v.

Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)).

       Four tests help the court determine whether it should deem a private party a state actor in

the context of a § 1983 claim. They are: “(1) the public function test, (2) the nexus test, (3) the

symbiotic relationship test and (4) the joint action test.” Id. (citing Gallagher v. Neil Young

Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995)). The Laborists and Adventist argue they

do not qualify as state actors under any of the four tests. Plaintiffs, in response, make arguments

under the public function test and the symbiotic relationship test. Doc. 24 at 12–14.

               1.      Public Function Test

       “The public function test consists of determining whether the state has delegated to a

private party ‘a function traditionally exclusively reserved to the States.’” Johnson, 293 F.3d at

1203 (emphasis added) (quoting Gallagher, 49 F.3d at 1447). “While many functions have been

traditionally performed by governments, very few have been ‘exclusively reserved to the State.’”

Id. (quoting Flagg Bros., Inc., 436 U.S. at 158). Examples of functions exclusively reserved to

the state include “administering elections of public officials, operation of a company-owned

town, and the management of a city park.” Gallagher, 49 F.3d at 1456 (citation omitted). In

contrast, the Circuit’s cases identify some functions not exclusively reserved to the state:

educating children; enforcing a statutory lien by a private party; and providing security at a



                                                  7
building leased from a state institution. Id. Also, the Tenth Circuit has concluded that a doctor’s

decision to involuntarily commit a person in accord with authority granted by state statute did

not convert the doctor into a state actor under the public function test. Wittner v. Banner Health,

720 F.3d 770, 776–77 (10th Cir. 2013) (citing Pino v. Higgs, 75 F.3d 1461, 1467 (10th Cir.

1996)). As these examples demonstrate, the “exclusively reserved” standard is “an arduous

standard to satisfy.” Johnson, 293 F.3d at 1203.

       Plaintiffs contend that the Laborists and Adventist, by not entering into a CPA with

plaintiffs, performed a function reserved to the Kansas legislature because their refusal placed

them in the business of establishing requirements for APRN licensure and practice. Doc. 24 at

12–13. This argument makes little sense, for it contradicts the allegations in the Complaint.

Notably, when they filed their Complaint—an event well after the Laborists declined to enter

into a CPA and plaintiffs lost delivery privileges at SMMCH—plaintiffs continued to hold

APRN licenses and remained legally authorized to seek midwifery practice opportunities in

Kansas. Doc. 1 at 3 (Compl. ¶¶ 7–8).

       Instead of regulating licensing and the capacity to provide APRN services in Kansas, the

allegations against Adventist suggest it created internal policies to supervise APRNs at its private

SMMCH facility. And, the Complaint, alleges the Laborists declined to enter into a working

agreement with plaintiffs—an agreement that would have required the Laborists to undertake

supervisory functions over plaintiffs’ practice. But creating internal polices for a private hospital

and supervising APRNs are not functions typically performed by the state. To be sure, these are

not functions exclusively reserved to the state. In fact, the typical role of the state in these

functions is far less substantial than the state’s role in educating children and confining the

mentally ill, two functions, the Tenth Circuit has recognized, do not convert a private actor into a



                                                   8
state actor under the public function test. Witner, 720 F.3d at 776–77; Gallagher, 49 F.3d at

1456.

        To explain the unusual position adopted by the plaintiffs’ argument, the court provides

the following hypothetical. Imagine a teenager who passes her driver’s test and complies with

all state-mandated requirements for acquiring a driver’s license. The teenager attends college

and, in her sophomore year, goes car shopping. Lacking sufficient funds to buy a car, the

teenager tries to lease a car. Although the teenager finds a car she would like to lease, the car

dealership declines to offer her a lease agreement. No one can doubt that the dealership’s

decision not to offer a lease agreement will impair the teenager’s ability to maximize her

freedom by using her driver’s license to travel. It prevents her from having access to a specific

car. And self-interest may have motivated the car dealership’s decision. But the car dealership’s

decision not to offer the teenager a lease neither imposed a new requirement for acquiring a

driver’s license nor revoked the teenager’s existing right to hold a driver’s license. And, just as

the car dealership in this example did not act under color of state law or perform a function

exclusively reserved to the state, the Laborists, and by extension, Adventist, did not act under

color of state law by declining to enter into an agreement with plaintiffs after they had concluded

that the agreement was not beneficial to their interests.

        For the foregoing reasons, the court rejects plaintiffs’ argument that the Laborists and

Adventist are state actors under the primary function test.

               2.      Symbiotic Relationship Test

        Under the symbiotic relationship test, when “the state ‘has so far insinuated itself into a

position of interdependence’ with a private party ‘it must be recognized as a joint participant in

the challenged activity.’” Gallagher, 49 F.3d at 1451 (quoting Burton v. Wilmington Parking



                                                  9
Auth., 365 U.S. 715, 725 (1961)). A symbiotic relationship often exists where there is a “public-

private relationship” and “the private and public actors have sufficiently commingled their

responsibilities.” Wittner, 720 F.3d at 778. As the test’s name suggests, a symbiotic relationship

exists when both the private party and the state benefit from an action. Johnson, 293 F.3d at

1204–05; see also Gallagher, 49 F.3d at 1451 (noting Supreme Court found symbiotic

relationship where arrangement between state and private party “conferred a variety of mutual

benefits on each party”). But, “extensive state regulation, the receipt of substantial state funds,

and the performance of important public functions do not necessarily establish the kind of

symbiotic relationship between the government and a private entity that is required for state

action.” Id. at 1204 (quoting Gallagher, 49 F.3d at 1451). And, “a private party’s mere

invocation of state legal procedures [does not] constitute[] joint participation or conspiracy with

state officials satisfying the § 1983 requirement of action under color of law.” Id. at 1205

(alterations in original) (quoting Lugar, 457 U.S. at 939 n.21).

       Advancing their symbiotic relationship test argument, plaintiffs never have identified the

benefit that the state purportedly receives from physicians refusing to enter CPAs with APRNs.

See Doc. 24 at 13–14. This omission likely spells the end for their theory that the Laborists and

Adventist are state actors under the symbiotic relationship test.

       But, more to the point, the omission in plaintiffs’ argument is understandable. Based on

the facts alleged in the Complaint and the court’s review of Kansas’s regulatory framework for

APRNs, the only reasonable inference is that a physician’s refusal to enter CPAs with APRNs

conflicts with the objectives of the Kansas legislature and the KSBN. As plaintiffs point out,

“many states have come to depend on [APRNs] for basic health care.” Id. at 14. The Kansas

legislature, when it enacted Section 65-1130 of the Kansas Statutes Annotated and permitted



                                                 10
licensing of APRNs, appears to have recognized the potential role APRNs play in the medical

profession. The Laborists’ decision not to enter a CPA with plaintiffs does not advance this goal.

Instead, if anything, that decision conflicts with the goal of the Kansas legislature.

        It also appears to the court that the physicians not entering into CPAs would hinder the

interests of the KSBN. APRNs must renew their licenses every two years. Kan. Stat. Ann. § 65-

1117. And, to renew their licenses, APRNs must pay a fee to the KSBN. Kan. Stat. Ann. § 65-

1118. The KSBN, aside from any altruistic or aspirational reasons for promoting APRNs, has a

monetary incentive to develop regulations under which APRNs can provide services and

succeed. But, if physicians refuse to enter CPAs with APRNs, APRNs will have fewer

opportunities to practice and less incentive to renew their licenses.

        Plaintiffs fail to establish a central component of the symbiotic relationship test because

they neither offer any arguments for how the state benefits from physicians refusing to enter into

CPAs with APRNs nor plead any allegations capable of supporting the proposition that the state

receives a benefit from physicians refusing to enter into CPAs.2

                 3.       Conclusion

        To advance a § 1983 claim, a plaintiff must allege facts capable of supporting a finding

that defendants acted under color of state law. Plaintiffs have not done so. Their arguments

about the public function test and the symbiotic relationship test are unpersuasive. The court

thus dismisses plaintiffs’ § 1983 claim against the Laborists and Adventist.




2
         In reaching this conclusion, the court recognizes plaintiffs’ allegations that the Laborists and Adventist
relied on the CPA requirement placed on APRNs by Section 60-11-101(a) of the Kansas Administrative Regulations
to box plaintiffs out of the midwifery practice at SMMCH. But, as Johnson states, “a private party’s mere
invocation of state legal procedures [does not] constitute[] joint participation or conspiracy with state officials
satisfying the § 1983 requirement of action under color of law.” 293 F.3d at 1205 (alterations in original) (quoting
Lugar, 457 U.S. at 939 n.21).

                                                        11
       B.       Counts IV & V: State Law Claims

       The Laborists and Adventist argue that if the court dismisses the § 1983 claim, it should

decline to exercise supplemental jurisdiction over plaintiffs’ state law claims. Doc. 16 at 18.

Plaintiffs’ Response never addresses this argument. See Doc. 24 at 18–20 (plaintiffs’ Response

discussing state law claims but not addressing supplemental jurisdiction).

       Under 28 U.S.C. § 1367, “in any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction.” 28 U.S.C. § 1367(a). “A

district court’s decision whether to exercise that jurisdiction after dismissing every claim over

which it had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009) (citing 28 U.S.C. § 1367(c)). “When the single federal-law claim in

[an] action [is] eliminated at an early stage of the litigation, the District Court ha[s] a powerful

reason to choose not to continue to exercise jurisdiction.” Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 351 (1988). In deciding whether to exercise supplemental jurisdiction, a court also

considers if the state law claims “raise[] a novel or complex issue of State law.” 28 U.S.C.

§ 1367(c)(1).

       The case against the Laborists and Adventist is at an early stage in the litigation. The

state law claims also raise a novel theory in that they seek to impose liability on a private party

for declining to enter into a contract with other private parties. Addressing this theory and the

arguments for dismissing the state law claims appears to require interpretation of a state statute

and a state administrative regulation. And, in seeking dismissal of the state law claims, the

Laborists and Adventist also raise a public policy argument. Doc. 16 at 22. For these reasons,




                                                  12
the court declines to exercise supplemental jurisdiction over Counts IV and V of plaintiffs’

Complaint, as against the Laborists and Adventist.3

         IT IS THEREFORE ORDERED BY THE COURT THAT Adventist and the

Laborists’ Motion to Dismiss (Doc. 15) is granted.

         IT IS FURTHER ORDERED BY THE COURT THAT the Clerk of the Court is

directed to terminate Adventist, Susan Dahlin, Kathy Gaumer, Laura McMurray, and Lisa

Pazdernik as defendants in this action.

         IT IS SO ORDERED.

         Dated this 1st day of August, 2019, at Kansas City, Kansas.

                                                               s/ Daniel D. Crabtree
                                                               Daniel D. Crabtree
                                                               United States District Judge




3
          The plaintiffs’ ongoing federal-law claims against other defendants in this matter do not preclude the court
from declining supplemental jurisdiction over the state law claims against the Laborists and Adventist. See Medlin
v. City of Algood, 355 F. Supp.3d 707, 719 (M.D. Tenn. 2019) (collecting cases and stating “there is a strong
presumption in favor of declining to exercise jurisdiction over supplemental state-law claims after dismissing federal
anchor claims. This holds true even where, as here, federal claims remain against other defendants” (citation and
internal quotation marks omitted)).

                                                         13
